Ed. F. McFaddin, Associate Justice (Dissenting). The question presented on this appeal is the power of the Governor to grant to appellants relief from a bail bond forfeiture. Dates and events herein are: (1) On October 29, 1956 appellant, Tinkle, was arrested in Mississippi County, Arkansas because of an information and warrant charging him with burglary and grand larceny alleged to have been committed in Mississippi County on September 13, 1956. (2) On November 26, 1956 Tinkle made bond for $5,000.00 with appellant, Carolina Casualty Insurance Company (hereinafter called “Carolina”), as surety. The bond was conditioned for Tinkle’s appearance in the said criminal case in the Mississippi County Circuit Court. (3) Early in 1957 Tinkle was arrested on a warrant from the United States District Court and charged with a federal offense (robbery of F.I.D.C. bank), and committed in Diagonal, Iowa on March 24, 1957. Tinkle was convicted of said crime in the United States District Court in Iowa on August 22, 1957 and sentenced to ten years in a United States prison. At all times since the last mentioned date Tinkle has been held by the United States. (4) On October 28, 1957 when Tinkle failed to appear for trial in the Mississippi County Circuit Court a forfeiture was taken on the said bail bond; and an order made as follows: “. . . the Clerk of this Court is hereby directed to issue summons to the Bondsmen directing them to show cause, if any they have, why judgment should not be entered against them according to the terms of said Bond, and to issue an alias warrant for the defendant, Thomas Gordon Tinkle, Jr.” (5) Summons was duly issued and served on Carolina in accordance with the foregoing order. On October 22,1958 the Governor of Arkansas issued a Proclamation1 purporting to relieve Tinkle and Carolina from the bail bond forfeiture. (6) On November 7, 1958 the Mississippi County Circuit Court, after hearing evidence of all the foregoing, rendered judgment which refused to recognize the enforceability of the Governor’s Proclamation. The judgment said in part: “. . . that the State of Arkansas, for the use and benefit of Mississippi County, Arkansas, do have and recover of and from respondents and defendants, Thomas Gordon Tinkle, Jr., and said Carolina Casualty Insurance Company, from each and both of them, the sum of $5,-000.00, interest thereon as provided by law, until fully paid, and all costs herein expended, for which execution shall issue.” (7) On November 14,1958 the Governor of Arkansas issued Ms further Proclamation2 in this matter which was a further effort to relieve Tinkle and Carolina from the bail bond forfeiture. On December 1, 1958 Tinkle and Carolina presented to the Mississippi County Circuit Court the Governor’s Proclamation of November 14, 1958 and asked that the judgment of November 7, 1958 be vacated and set aside. The prayed relief was refused; and the Circuit Court issued an order reading in part: “.... the Court considers, orders, and adjudges, that the said motion of the said respondents, defendant and movants, praying that said judgment of this Court of November 7th, 1958, be vacated and set aside, be, and the same is hereby overruled and finally dismissed at the cost of said respondents, defendants and movants. ’ ’ (8) Prom the order of December 1, 1958, as well as from the judgment of November 7,1958, Tinkle and Carolina prosecute the present appeal. So much for the facts. As heretofore stated, the question is the power of the Governor to grant appellants relief from the bail bond forfeiture in this case. The germane portion of Art. 6 § 18 of the Arkansas Constitution reads as follows: “In all criminal and penal cases, except in those of treason and impeachment, the Governor shall have power to grant reprieves, commutations of sentence and pardons after conviction, and to remit fines and forfeitures under such rules and regulations as shall be prescribed by law.” In Hutton v. McCleskey, 132 Ark. 391, 200 S. W. 1032, the Governor had issued a proclamation relieving citizens from the penalties in certain tax assessing matters. This Court carefully considered Art. 6 § 18 of the Constitution and held that the words, ‘ ‘ in all criminal and penal cases ’ ’, qualified the entire sentence of Art. 6 § 18 of the Constitution, and related as much to forfeitures as it did to reprieves, commutations, and pardons. Chief Justice McCulloch used this language in the Court’s opinion: ‘ ‘ The manifest design of the framers of the Constitution was to limit the power to pardon for crime and to remit fines and forfeitures to criminal and penal cases after conviction of crime or judgment for the imposition of fine or forfeiture, and not to allow its application to penalties and forfeitures civil, remedial and coercive in their nature. This is clearly indicated in another provision of the Constitution which expressly declares that ‘No power of suspending or setting aside the law or laws of the State shall ever be exercised except by the General Assembly’. Art. II, Sec. 12. “The effect of a general amnesty such as was attempted by the proclamation now under review would operate as a suspension of the law and come within the spirit, if not within the letter, of the inhibition of the Constitution just quoted, and when the two provisions of the Constitution are read together it is clear that it was intended to confine the power of the executive, with respect to the remission of fines and forfeitures, strictly to criminal and penal cases after judgment, and not to remedial and coercive penalties such as a penalty for non-assessments or non-payment of taxes. The power of the executive is, in other words, limited to the extension of clemency to individuals under sentence or judgment for crime, penalty or forfeiture, and does not reach to the granting of general amnesties, nor relief from civil penalties and forfeitures.” (Emphasis supplied.) Therefore, in the light of the holding in Hutton v. McGleshey, supra, it must be determined whether a proceeding - like the present one - to collect on a bail bond forfeiture is a civil case or a “criminal and penal case”. With striking unanimity the adjudicated cases hold that an action to collect on a bail bond forfeiture is a civil action. In 10 Ann. Cas., page 293, there is ail annotation entitled: “Action on Criminal Bail Bond as Civil or Criminal Proceeding”; and the following appears: ‘ ‘ It may be stated as a well-settled rule that an action by the state or government on a criminal bail bond is civil and not criminal in its nature. Such an action is based upon a contract between the surety and the state whereby, on condition broken, the surety becomes liable to pay a sum certain to the state. It is in no sense a continuation of the criminal proceedings in which the bail bond was given, and is enforceable by a civil action. State v. Robb, 16 Ind. 413; State v. Ozer, 5 La. Ann. 744; State v. Norment, 12 La. 511; State v. Ansley, 13 La. Ann. 298; U. S. v. Ensign, 2 Mont. 396; Moore v. State, (Tex. Crim. 1907), 106 S. W. Rep. 358. And it is equally well settled that the state may bring an action of debt on the recognizance to recover from the surety the amount thereof. Pate v. People, 15 Ill. 221; People v. Witt, 19 Ill. 169; State v. Inman, 7 Blackf. (Ind.) 225; State v. Gorley, 2 Iowa 52; State v. Glass, 9 Iowa 325; State v. Folsom, 26 Me. 209; Com. v. Green, 12 Mass. 1; People v. Van Eps, 4 Wend. (N. Y.) 387; State v. Daily, 14 Ohio 92; State v. Gassaway, 11 Humph. (Tenn.) 203. See also Wingate v. Com., 5 Cush. (Mass.) 446; Com. v. Gordon, 15 Pick. (Mass.) 193; People v. Blackman, 1 Den. (N. Y.) 632; People v. Young, 7 Hill (N. Y.) 44; State Treasurer v. Cook, 6 Vt. 282.” The holdings are also summarized in 6 Am. Jur. (Revised Volume) page 152, “Bail and Recognizance” § 210; and in 8 C.J.S. page 191, “Bail” § 95. An enlightening case is that of Dale v. Commonwealth, 101 Ky. 612, 42 S. W. 93, 38 L.R.A. 808, which clearly illustrates the difference between a pardon and an attempt to relieve against a bail bond forfeiture. In that case there had been a bail bond forfeiture; and later the defendant was apprehended, tried, and convicted. The Governor issued a pardon, and the Kentucky Constitution provided as to the power of the Governor (% 77): “He shall have power to remit fines and forfeitures, commute sentences, grant reprieves, and pardons, except in cases of impeachment...” The Court of Appeals of Kentucky held that the pardon relieved the convicted person of the sentence but had no effect whatever on the bail bond forfeiture; and the Court quoted with approval this language from the Supreme Court of Kansas : “Nor can we see how a pardon could reach a matter wholly independent of the criminal offense charged or of the punishment therefor. Even if the defendant had been acquitted on the criminal charge, still this action on the forfeited recognizance might be maintained. ’ ’ Some examples of forfeitures in criminal cases as found in Arkansas statutes are: destruction of an illicit still (§ 48-938); confiscation of fish or game unlawfully caught (§ 47-523); and confiscation of deadly weapons in certain instances (§ 43-2327). These are some of the “forfeitures” referred to in the Constitution, and which may be remitted by the Governor; but an effort to collect on a forfeited bail bond, even in a criminal case, is a civil action. In the case at bar the appellants gave notice of appeal as provided by Act No. 555 of 1953, which relates only to civil cases; later, on January 19, 1959, appellants applied to the Trial Court and obtained an extension of the 90 days for filing of the record in this Court, and such extension is a procedure under said Act No. 555 which applies only to civil cases; and when appellants filed the present appeal in this Court, it was - without objection - filed on the civil docket. Kegardless of what other states may have decided, I insist that our own Court in Hutton v. McCleskey, supra, held: * ‘ The power of the executive is, in other words, limited to the extension of clemency to individuals under sentence or judgment for crime, penalty or forfeiture, and does not reach to the granting of general amnesties, nor relief from civil penalties and forfeitures.” I conclude that the action and judgment on the forfeited bail bond was a civil proceeding, and that the Governor’s power relates only to “criminal and penal cases”, and does not extend to a civil case like this one. Therefore, I respectfully dissent from the majority holding in the case at bar.   The said Proclamation recited in part: “WHEREAS, the Circuit Court of Chickasawba District, Mississippi County, Arkansas, Criminal Division, did on October 28, 1957 enter an order of forfeiture on bond dated November 26, 1956, and bearing the number 58978, said bond having been executed and given for the appearance of Thomas G. Tinkle, Jr., in Case No. 8081 in the said Circuit Court, to-wit: ‘State of Arkansas vs. Thomas Gordon Tinkle, Jr.’; and “WHEREAS, the Carolina Casualty Insurance Company, with home office in Burlington, North Carolina, is the surety on said bond, with Thomas Gordon Tinkle, Jr. being the principal, and .... “WHEREAS, it is deemed it would be unjust and unfair not to remit, extinguish, cancel, and release the forfeiture of said bond as is above referred to, and that as above referred to, it would also be unjust and unfair not to also remit, extinguish, cancel, and release all obligation thereunder to pay said bond; . . . . “NOW, THEREFORE, I, Orval E. Faubus, Governor of the State of Arkansas, by virtue of the power and authority vested in me under Article 6 § 18 of the Arkansas Constitution of 1874, do hereby remit, extinguish, cancel, and release the forfeiture of said bond under the court order of said Circuit Court to such effect of October 28, 1957, or of any other date, to now and hereafter, by or of said Circuit Court, said bond having been filed in said court on November 26, 1956, bearing and showing Power No. 58978, having been executed and given for the appearance of said Thomas G. Tinkle, Jr., in said court as defendant in the certain cause therein styled ‘State of Arkansas vs. Thomas Gordon Tinkle, Jr.’, being Case No. 8081 in said court, the said Thomas G. Tinkle, Jr., and Thomas Gordon Tinkle, Jr., being one and the same person, the principal in and of said bond and the defendant in said Case No. 8081 in said court; and all obligation to pay said bond is also hereby remitted, extinguished, cancelled, and released . . . . ”    This Proclamation said in part: “NOW, THEREFORE, I, Orval E. Faubus, Governor of the State of Arkansas, by virtue of the power and authority vested in me under Article 6, Section 18 of the Arkansas Constitution of 1874, do hereby remit, extinguish, cancel and release the forfeiture of said bond and said judgment thereon which has been rendered by said Circuit Court on said date of November 7,1958, or any such forfeiture and any other such judgment thereon with reference to said bond, and all obligation to pay said bond and judgment is also hereby remitted, extinguished, cancelled, and released.”